October 20, 2006


Mr. John J. McKetta III
Graves Dougherty Hearon & Moody, P.C.
401 Congress Avenue, Suite 2200
Austin, TX 78701


Mr. Daniel H. Byrne
Fritz Byrne Head & Harrision, LLC
98 San Jacinto Blvd., Suite 2000
Austin, TX 78701
Mr. John M. Mings
Fulbright & Jaworski L.L.P.
1301 McKinney, Suite 5100
Houston, TX 77010-3095


Mr. M. Scott McDonald
Littler Mendelson, P.C.
2001 Ross Avenue, Suite 2600
Dallas, TX 75201

RE:   Case Number:  03-1050
      Court of Appeals Number:  03-03-00060-CV
      Trial Court Number:  GN2-01863

Style:      ALEX SHESHUNOFF MANAGEMENT SERVICES, L.P.
      v.
      KENNETH JOHNSON AND STRUNK & ASSOCIATES, L.P.

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Diane O'Neal         |
|   |Ms. Amalia Rodriguez     |
|   |Mendoza                  |
|   |Mr. Bruce C. Morris      |